Citation Nr: 0616609	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-26 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension and 
heart disease, claimed as secondary to service-connected 
diabetes mellitus.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for glaucoma and early 
cataracts, claimed as secondary to service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran had honorable service from May 11, 1966 to 
November 4, 1974 was characterized as honorable service.  For 
the period from November 5, 1974 to April 6, 1977, his 
service was characterized as other than honorable.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Detroit, Michigan 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In December 2005, the appellant testified during a hearing at 
the RO before the undersigned.  A transcript of the 
proceeding is of record.  During the hearing, the veteran 
withdrew a then-pending claim for service connection for 
osteoarthritis with scoliosis of the lumbar spine.  Hence, 
that issue is considered withdrawn and is no longer the 
subject of the Board's jurisdiction on appeal.  

The issues of service connection for glaucoma with early 
cataracts, and PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

There is no competent evidence that the veteran has a current 
disability manifested by hypertension or heart disease. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service, nor may incurrence of disabling 
hypertension be presumed, nor is it proximately due to or the 
result of service-connected disabilities.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  In 
April and May 2003 letters, the provided the appellant the 
notice required under the VCAA and the implementing 
regulations.  Clearly, from submissions by and on behalf of 
the appellant, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

In addition, it appears that all necessary development has 
been completed.  The veteran identified VA treatment for the 
claimed disability.  The RO has obtained the veteran's VA 
outpatient treatment records.  In addition, the veteran was 
afforded VA examinations in connection with his claim.  
Finally, the veteran was afforded an opportunity to set forth 
his contentions during the hearing in December 2005.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The veteran contends that he has hypertension that is due to 
or aggravated by his service-connected diabetes mellitus.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Additionally, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this matter, while there are numerous records showing 
treatment for the veteran's service-connected diabetes 
mellitus, the competent evidence does not show that the 
veteran has a current disability manifested by hypertension 
or heart disease.  In this respect, during a VA examination 
in May 2003, the veteran reported that he was diagnosed with 
hypertension in 1993 and 1999 and was previously on 
medication for treatment of the disorder.  He noted, however, 
that he changed his diet and discontinued his medication.  On 
physical examination, his blood pressure was 122/82, 118/84, 
and 120/82.  His heart had regular rate and rhythm, and there 
were no murmurs or gallops.  

Similarly VA outpatient treatment records in 2004 do not show 
treatment for hypertension or a heart disorder.  A progress 
note in April 2004 noted that blood pressure was 128/70.  His 
heart had regular, and no murmurs were noted.  

Moreover, during a VA diabetes mellitus examination in 
October 2004, there were no findings of hypertension or any 
related heart disorder.  

Finally, during a VA hypertension examination in April 2005, 
the veteran again noted a past history of hypertension, but 
denied any current complaints related to hypertension or 
heart disease.  His blood pressure was 120/80, while standing 
or sitting, and 120/70 in the supine position.  His heart had 
regular rate and rhythm.  There were no wheezes, rales, pedal 
edema, or murmurs.  An EKG showed normal sinus rhythm.  The 
examiner opined that there was no evidence of hypertension.  

In sum, while there is evidence of past treatment for 
hypertension, there is no current evidence of a disability 
manifested by either hypertension or heart disease.  As 
indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection whether on a direct, presumptive or 
secondary basis.  In the instant case, the appeal must be 
denied because the first essential criterion for a grant of 
service connection-competent evidence of the claimed 
disability--has not been met.  


ORDER

Service connection for hypertension with heart disease is 
denied.  
REMAND

The Board finds that additional development is warranted with 
respect to the claims for service connection for glaucoma and 
PTSD.  

Initially, and with respect to the claim for PTSD, during VA 
psychiatric examinations in November 2001 and in May 2003, 
the veteran was diagnosed with PTSD.  During the examination, 
and, more recently, during the December 2005 hearing, the 
veteran attributed his PTSD to several traumatic events that 
allegedly occurred while he was stationed in Vietnam.  In 
essence, he alleges that he witnessed (1) Vietcong killed in 
the waters off Vietnam, (2) a crane accident in which several 
U.S. personnel were crushed and killed, and (3) daily sniper 
attacks while he was operating a bulldozer.   

The veteran submitted two PTSD questionnaires, one in 11 
2001, and the second in June 2003.  It does not appear that 
any of this information was forwarded to the U. S. Army and 
Joint Services Records Research Center (JSRRC).  JSRRC 
maintains an archive of activities of units that were 
deployed in Vietnam.  In general, the veteran has only 
provided vague and nonspecific information regarding his 
service events.  During his December 2005 Travel Board 
hearing, the veteran testified that during service, he 
started with the 69th Engineers, but later changed to the 
365th Engineer Battalion, headquartered in Kanh Tu (phonetic 
spelling), Vietnam.  In an effort assist the veteran in the 
development of his claim, he should be given another 
opportunity to provide more specific information regarding 
the in-service events so that further investigation can be 
made to verify the claimed events. 

Therefore a remand in this case is required in order to 
better determine whether there is credible evidence showing 
that the veteran's alleged in service stressors, which he 
asserts are a precipitating factor that caused his PTSD, 
actually occurred.  

Thereafter, a review of the clinical diagnosis of PTSD should 
be undertaken in light of the difficulties encountered in 
confirming a stressor.  The diagnostic conclusions of record 
were based on information received from the veteran 
concerning experiences during military service.  The VA is 
not obligated to accept diagnoses based on uncorroborated 
information.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Consequently the Board finds that, following completion of 
the additional development requested herein, if the RO finds 
that there is credible supporting evidence that a claimed in-
service stressor actually occurred, the complete record 
should be reviewed by the appropriate examiner.  

As it pertains to the claim for service connection for 
glaucoma and early cataracts, claimed as due to service-
connected diabetes mellitus, during the hearing in December 
2005, the veteran reported that he was receiving Social 
Security Administration (SSA) disability benefits due, in 
part, to his diabetes mellitus.  It appears that the veteran 
was originally awarded SSA disability benefits effective 
December 1993 for "internal disorders", but later became 
employed and the benefits were temporarily terminated, only 
to be reinstated in January 2000.   As such, the RO should 
request from SSA, a copy of any SSA disability decisions as 
well as complete copies of the medical records that served as 
the basis for any decisions.  Although any SSA decision would 
not be controlling, it is potentially pertinent to the 
veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992) (VA's duty to assist includes obtaining SSA 
decision and supporting medical records pertinent to VA 
claim), and Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) 
(VA cannot ignore SSA determination of disability but must 
provide reasons or bases regarding such determination). 

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO is to obtain from the Social 
Security Administration the records 
pertinent to the veteran's claims for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning all claims.

2.  The veteran should again be requested 
to provide specific information 
concerning the claimed in-service 
stressful events that led to his PTSD.  
Such information should include the dates 
and locations of the alleged events, as 
well as the names and units of the 
individuals involved.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences. 

3.  Regardless of the veteran's response, 
a copy of his DD 214, together with the 
stressor information that has already 
been provided by/obtained from him, 
should be forwarded to the JSRRC, for 
verification.  Any information obtained 
is to be associated with the claims file.  
If the case is not referred to JSRRC, the 
RO should explain in the record why the 
case was not referred.

4.  If, and only if stressors have been 
confirmed, the veteran should be afforded 
a VA psychiatric examination.  All 
indicated tests and studies, including 
psychological examination/testing, if 
necessary, are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The RO must 
specify for the examiner the stressor(s) 
that it had determined are established by 
the record and the examiner must be 
instructed that only those events which 
have been verified may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied, all in accordance with the 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-IV) 
as required by 38 C.F.R. § 4.130 (2005).  

In rendering a determination as to 
whether the diagnostic criteria for PTSD 
are met, the examiner is instructed that 
only verified combat action (to which a 
claimed in-service stressful experience 
is related) or specifically corroborated 
in-service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

5.  The veteran should be afforded a VA 
ophthalmology examination to determine 
whether the veteran has glaucoma 
associated with diabetes mellitus, or any 
other retinopathy associated with 
diabetes mellitus.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner. .  Following a review of 
the record, the physician is requested to 
indicate whether the glaucoma is due to, 
or the result of diabetes mellitus.  If 
the glaucoma is not related to diabetes 
mellitus, the examiner is to opine 
whether the service-connected diabetes 
mellitus aggravates the glaucoma.  
Adequate reasons and bases for any 
opinion rendered must be provided.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders. He is to be advised by 
the RO that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  After completing the requested 
action, the RO should readjudicate the 
claims for service connection for 
glaucoma with early cataracts, and PTSD.  
If the benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative an appropriate 
supplemental statement of the case to and 
allow them a reasonable period of time to 
respond.  Thereafter, the claims folder 
should be forwarded to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


